I N     T H E      C O U R T O F A P P E A L S
                                                            A T K N O X V I L L E
                                                                                                           FILED
                                                                                                              March 3, 1998

                                                                                                           Cecil Crowson, Jr.
                                                                                                           Appellate C ourt Clerk
R U S S E L L   K E I T H   B E R R Y ,                           )         C A R T E R C H A N C E R Y
                                                                  )         C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 4 1 0
                                                                  )
                    P l a i n t i f f - A p p e l l a n t         )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
v s .                                                             )         H O N . L E W I S        W .     M A Y , J R .
                                                                  )         C H A N C E L L O R      B Y     I N T E R C H A N G E
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
B R I A N L E E B E R R Y       a n d     P A U L A               )         R E V E R S E D   A N D        R E M A N D E D
F A Y E B E R R Y ,                                               )
                                                                  )
                D e f e n d a n t s - A p p e l l a n t s         )




R U S S E L L   K E I T H   B E R R Y ,     p r o     s e     A p p e l l a n t .


H O W E L L H . S H E R R O D , J R . , S h e r r o d ,                     S t a n l e y ,       L i n c o l n     &    G o l d s t e i n ,
J o h n s o n C i t y , f o r A p p e l l e e s .
                                                                                  O      P         I      N     I       O      N



                                                                                                                                                                             M c M u r r a y ,            J .



            P l a i n t i f f ,                  R u s s e l l               K e i t h            B e r r y ,               b r o u g h t          t h i s       a c t i o n              o n     b e h a l f

o f     h i m s e l f               a n d      h i s       g r a n d m o t h e r .                            H e       a l l e g e d          t h a t        h i s          g r a n d m o t h e r ,

L o r e n a         B e r y l           B e r r y ,            i s      m e n t a l l y                  i n c o m p e t e n t               a n d       p h y s i c a l l y                    i l l   a n d

t h a t     t h e         d e f e n d a n t s ,                      h i s     b r o t h e r                  a n d          s i s t e r - i n - l a w ,                g a i n e d               u n f a i r

a d v a n t a g e             o f      h e r      i n c o m p e t e n c y                        b y      f r a u d u l e n t l y                  t a k i n g c o n t r o l o f                        a l l

h e r     w o r l d l y              p o s s e s s i o n s .                    T h e        p l a i n t i f f                     a l s o a l l e g e d t h e                        d e f e n d a n t s

c o n v e r t e d                   h i s        p e r s o n a l                  p r o p e r t y                       w h i l e            h e         w a s          i n c a r c e r a t e d .

D e f e n d a n t s                 m o v e d      f o r         s u m m a r y               j u d g m e n t .                       T h e   m o t i o n           w a s           g r a n t e d        a n d

t h e     c o m p l a i n t                 d i s m i s s e d .                 T h i s                a p p e a l           r e s u l t e d .               W e      f i n d             t h e r e     a r e

g e n u i n e           i s s u e s              o f           m a t e r i a l               f a c t                a n d          r e v e r s e         t h e        t r i a l                 c o u r t ' s

j u d g m e n t .



            T h e         s t a n d a r d s                g o v e r n i n g                 a          r e v i e w            o f      a    t r i a l        c o u r t ' s                 g r a n t     o f

s u m m a r y          j u d g m e n t                 a r e         w e l l - s e t t l e d :


                               T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y                                                                 j u       d g    m e n t
            i   s     o n     l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i                                                                      n e        i   s s u e
            w   i   t h        r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t                                                                     h e          c   l a i m
            o   r       d e      f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H                                                                     a l        l ,       8 4 7
            S   .   W . 2      d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g                                                                        p a     r t    y i s
            e   n   t i t      l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h                                                                           e         u n    d i s -
            p   u   t e d           f a c t s .         A n d e r s o n v . S t a n d a r d R e g i s t e r                                                                   C    o .    , 8 5 7
            S   .   W . 2      d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .            T h e m o v i n g p a r t y                                                                 h    a s      t h e
            b   u   r d e      n       o f      p r o v i n g     t h a t  i t s   m o t i o n   s a t i s f i e                                                           s          t   h e s e
            r   e   q u i      r e m e n t s .         D o w n e n v . A l l s t a t e I n s . C o . , 8 1                                                             1           S .    W . 2 d
            5   2   3 ,        5 2 4 ( T e n n . 1 9 9 1 ) .




                                                                                                          2
                                   T h    e     s       t a n d a r d s g o v e r n                     i n g t h e a s s e s s                      m e   n t o f e v i d e n                              c e
             i   n           t h    e     s u         m m a r y j u d g m e n t                            c o n t e x t a r e a                      l s    o w e l l e s t a                              b -
             l   i     s   h e     d .        C        o u r t s m u s t v i e w                           t h e e v i d e n c e i                    n     t h e l i g h t m o                             s t
             f   a     v   o r     a b  l e             t o t h e n o n m o v i n                       g p a r t y a n d m u                        s t      a l s o d r a w a                             l l
             r   e     a   s o     n a  b l e               i n f e r e n c e s i n                         t h e n o n m o v i n g                       p a r t y ' s f a v o                             r .
             B   y     r   d ,         8 4 7               S . W . 2 d a t 2 1 0                         - 1 1 .         C o u r t s                   s h o u l d g r a n t                                  a
             s   u     m   m a     r y       j        u d g m e n t        o n l y  w                     h e n     b o t h     t h e                    f a c t s     a n d  t                             h e
             c   o     n   c l     u s i o n            s t o b e d r a w n f                           r o m t h e f a c t s                        p e r m i t a r e a s o                                n -
             a   b     l   e       p e r s o            n t o r e a c h o n l y                             o n e c o n c l u s i o                  n .        I d .


C a r v e l l              v .        B o t t o m s ,                 9 0 0      S . W . 2 d                 2 3 ,       2 6         ( T e n n .          1 9 9 5 ) .



             A c c e p t i n g                        a l l      o f          p l a i n t i f f ' s                     a l l e g a t i o n s                    a s       t r u e             a n d             t a k i n g

a l l       r e a s o n a b l e                        i n f e r e n c e s                    i n           h i s       f a v o r ,              t h e       r e c o r d                     r e v e a l s                t h e

f o l l o w i n g                  f a c t s .                T h e       p a r t i e s '                   g r a n d m o t h e r                 w a s          8 4      y e a r s                o l d          a t     t h e

t i m e      o f           t h e          c o m p l a i n t .                   I n         F e b r u a r y                 o f       1 9 9 5 ,          s h e          s u f f e r e d                a          s t r o k e

w h i c h        r e q u i r e d                      h e r      t o      b e         h o s p i t a l i z e d                        f o r       s e v e r a l                 w e e k s .                  A f f i d a -

v i t s      o f           t h e          p l a i n t i f f ,                  h i s          w i f e ,             t h e         g r a n d m o t h e r ' s                      s i s t e r                a n d         t h e

g r a n d m o t h e r ' s                           n i e c e          s t a t e            t h a t           t h e         g r a n d m o t h e r                      w a s         i n       a       c o n f u s e d

a n d     w e a k e n e d                     m e n t a l         s t a t e            d u e          t o      h e r          m e d i c a l         c o n d i t i o n .                            H e r          s i s t e r

t e s t i f i e d                   i n          h e r          a f f i d a v i t                    t h a t           " t h e           s t r o k e               l e f t             h e r           m e n t a l l y

i n c a p a c i t a t e d                        a n d        u n a b l e          t o        m a n a g e              h e r        o w n      b u s i n e s s                  a f f a i r s                   o r     m a k e

i m p o r t a n t                  d e c i s i o n s . "



             W h i l e                s h e           w a s      i n       t h e            h o s p i t a l ,                 t h e         d e f e n d a n t s                  a p p r o a c h e d                      t h e

g r a n d m o t h e r                         a n d      o f f e r e d                t o           l e t       h e r             l i v e        w i t h           t h e m             i f          s h e             w o u l d

a g r e e            t o         g i v e            t h e m       a l l         h e r          w o r l d l y                  p o s s e s s i o n s .                          T h e         g r a n d m o t h e r

a g r e e d            a n d         t h e            d e f e n d a n t s                a r r a n g e d                t o        t a k e       c o n t r o l                 o f         a n d       t r a n s f e r

h e r       p o s s e s s i o n s                         t o         t h e m s e l v e s                     w i t h o u t              t h e       r e s t              o f          t h e           f a m i l y ' s

k n o w l e d g e .


                                                                                                               3
              T h e p l a i n t i f f i s p r e s e n t l y i n c a r c e r a t e d i n t h e T e n n e s s e e p e n a l

s y s t e m         a n d           h a s        b e e n           s i n c e               1 9 7 9 .              H e      a l l e g e s            t h a t         h e         l e f t           c e r t a i n

i t e m s       o f         h i s         p e r s o n a l                 p r o p e r t y              w i t h            h i s      g r a n d m o t h e r                    f o r         s a f e k e e p -

i n g .             T h e           a f f i d a v i t s                        o f         h i s       w i f e             a n d          t h e      g r a n d m o t h e r ' s                            n i e c e

s u p p o r t          t h i s            a l l e g a t i o n .                         W h e n        t h e            d e f e n d a n t s             t o o k           c o n t r o l              o f      a l l

t h e p r o p e r t y i n t h e g r a n d m o t h e r ' s a p a r t m e n t , p l a i n t i f f a l l e g e s t h e y

a l s o       c o n v e r t e d                   h i s            p e r s o n a l                  p r o p e r t y .                     D e f e n d a n t s                 h a v e             m a d e       n o

a n s w e r           t o         t h i s             a l l e g a t i o n                     o t h e r            t h a n         t o        d e n y         k n o w l e d g e                     o f       t h e

e x i s t e n c e             o r         w h e r e a b o u t s                      o f       p l a i n t i f f ' s                 p e r s o n a l            p r o p e r t y .



              T h e         g r a n d m o t h e r                       s t a y e d            w i t h           t h e      d e f e n d a n t s               f o r           a p p r o x i m a t e l y

f i f t e e n          m o n t h s .                    D u r i n g              t h a t           t i m e ,            d e f e n d a n t s             t o o k           c o n t r o l              o f      h e r

o n l y        s o u r c e                o f         i n c o m e — a                  $ 7 0 0             m o n t h l y             d i s a b i l i t y                  p a y m e n t .                     T h e

g r a n d m o t h e r                a l s o           h a d        a         c e r t i f i c a t e                 o f      d e p o s i t           w i t h          a       f a c e         v a l u e         o f

$ 2 0 , 0 0 0 .                   T h e         C D       w a s               " p a y a b l e              t o          L o r e n a         B e r y l          B a r r y              o r         R u s s e l l

B e r r y       [ p l a i n t i f f ]                    o r       R a n d y               B e r r y        o r         B r i a n B e r r y [ d e f e n d a n t ]                                 W / R / S . "

A f t e r       h e r         h o s p i t a l                  s t a y ,             t h e         g r a n d m o t h e r                 s i g n e d       o v e r            t h e         C D      t o      t h e

d e f e n d a n t ,                s i g n i n g               a        s t a t e m e n t               w h i c h           s a i d ,         " I       B e r y l             B a r r y           w a n t       m y

C D     t o     b e         i n       t h e           n a m e           o f      B r i a n           L .         B e r r y         o n l y . "            S h e           a l s o           a d d e d         t h e

d e f e n d a n t s '                 n a m e s           t o           h e r        p e r s o n a l               c h e c k i n g            a c c o u n t .



              I n      J u l y            o f     1 9 9 6 ,              t h e         g r a n d m o t h e r                 w a s        p l a c e d         i n         a     n u r s i n g               h o m e

a f t e r       s u f f e r i n g                     a n o t h e r              s t r o k e .                   P l a i n t i f f            f i l e d         h i s           c o m p l a i n t               o n

A p r i l 2 3 , 1 9 9 7 , a l l e g i n g t h a t t h e d e f e n d a n t s f r a u d u l e n t l y c o n v e r t e d

h i s     g r a n d m o t h e r ' s                      p r o p e r t y                   t h r o u g h           u n d u e         i n f l u e n c e              a n d t h e a b u s e                       o f



                                                                                                            4
a       c o n f i d e n t i a l                     r e l a t i o n s h i p .                                 H e       a l s o            a l l e g e d                 t h a t            t h e y             h a d

c o n v e r t e d             h i s         p e r s o n a l                p r o p e r t y                  w h i c h          h e       v a l u e d          a t         $ 2 1 , 2 0 0 .



            D e f e n d a n t s                     m o v e d            f o r         s u m m a r y                j u d g m e n t              o n      J u n e             1 1 ,      1 9 9 6 .                I n

s u p p o r t          o f            t h e i r             m o t i o n ,                t h e y              f i l e d ,              a m o n g            o t h e r             t h i n g s ,                 t h e

g r a n d m o t h e r ' s                     a f f i d a v i t .                       I n           i t ,         s h e           s t a t e d          t h a t           s h e         a s k e d              t h e

d e f e n d a n t s             i f         s h e         c o u l d         m o v e            i n         w i t h      t h e m          a n d         t h a t          s h e         v o l u n t a r i l y

s i g n e d         o v e r           t h e         C D       i n        o r d e r             t o         d e f r a y           t h e          e x t r a         l i v i n g             e x p e n s e s .

S h e     s t a t e d          t h a t          " a t        n o         t i m e        d i d          [ d e f e n d a n t s ]                   c o e r c e            m e       i n t o        s i g n i n g

o v e r       t h e s e          f u n d s .                   I         w a s         o f           s o u n d          m i n d          a n d          t o t a l l y              a w a r e            o f       m y

a c t i o n s .                  T h e s e                  f u n d s              w e r e             u s e d              f o r         m y           c a r e           a n d           s u p p o r t . "

D e f e n d a n t s              a l s o              f i l e d             h e r            d o c t o r ' s                 a f f i d a v i t ,                  i n          w h i c h          i t           w a s

s t a t e d         t h a t      " s h e            w a s          c o m p e t e n t                 t o      m a k e         d e c i s i o n s              r e g a r d i n g               h e r            c a r e

a n d      s u p p o r t              i n       F e b r u a r y                  o f          1 9 9 5 .               S h e          u n d e r s t a n d s                    t h e       A f f i d a v i t

a t t a c h e d          h e r e t o                a n d          i s     m e n t a l l y                  c o m p e t e n t              t o         s i g n          i t . "



            A p p a r e n t l y                     b e c a u s e            o f        p l a i n t i f f ' s                       i n c a r c e r a t i o n                    a n d       t h e            f a c t

t h a t       h e      i s       p r o c e e d i n g                      w i t h o u t                a        l a w y e r ,            t h e          t r i a l             c o u r t          g r a n t e d

s u m m a r y         j u d g m e n t                 e x          p a r t e .



            I t        i s        a p p a r e n t                    t h a t           g e n u i n e                 i s s u e s           o f          m a t e r i a l                f a c t          e x i s t

r e g a r d i n g              t h e           g r a n d m o t h e r ' s                             m e n t a l             c a p a c i t y ,                t h e             p r o p r i e t y                 o f

s i g n i n g         o v e r           t h e         C D          w h i c h           w a s          l i s t e d             a s       p a y a b l e             t o         t h e       p l a i n t i f f

w i t h        r i g h t s              o f          s u r v i v o r s h i p ,                             w h e t h e r              t h e            d e f e n d a n t s                  a b u s e d             a

c o n f i d e n t i a l                 r e l a t i o n s h i p                        w i t h             t h e       g r a n d m o t h e r ,                    a n d         w h e t h e r                 t h e y



                                                                                                            5
c o n v e r t e d                t h e            p l a i n t i f f ' s                       p r o p e r t y .                    W h i l e            i t       i s         a r g u a b l e               t h a t      t h e

a f f i d a v i t s                   o f         t h e       g r a n d m o t h e r                      a n d         h e r             d o c t o r           s h o u l d                c a r r y         s u b s t a n -

t i a l       w e i g h t                   o n       t h e          q u e s t i o n                 o f       h e r             m e n t a l             c a p a c i t y ,                       n e i t h e r         t h i s

c o u r t          n o r             t h e           t r i a l                 c o u r t           i s       a l l o w e d                      t o      w e i g h              t h e             e v i d e n c e          o n

s u m m a r y             j u d g m e n t .                              P l a i n t i f f                  h a s            p r e s e n t e d                   c l e a r                 a n d        c o m p e t e n t

e v i d e n c e                t o          t h e          c o n t r a r y ,                    s u f f i c i e n t                      t o       r a i s e            a      q u e s t i o n                f o r      t h e

t r i e r          o f      f a c t .



              D e f e n d a n t s                         a r g u e             o n       a p p e a l         t h a t              p l a i n t i f f                i s         g u i l t y             o f      l a c h e s

i n       f a i l i n g               t o           p r o s e c u t e                    h i s       c o n v e r s i o n                        c l a i m          a t         a n         e a r l i e r           t i m e .

T h e      r e c o r d                r e v e a l s                t h a t             t h e      d e f e n d a n t s                      d i d        n o t       f i l e               a n      a n s w e r ,         a n d

t h i s      a r g u m e n t                      w a s       n o t           p r e s e n t e d              t o        t h e            t r i a l            c o u r t         i n         t h e i r         s u m m a r y

j u d g m e n t                      m o t i o n .                      R u l e                8 . 0 3 ,               T . R . C i v . P .                        r e q u i r e s                      t h a t           a l l

a f f i r m a t i v e                       d e f e n s e s                   b e       s e t      f o r t h            i n          a         d e f e n d a n t ' s                  r e s p o n s e .                  O u r

j u r i s d i c t i o n                      i s          a p p e l l a t e                   o n l y ,       T . C . A .                  § 1 6 - 4 - 1 0 8 ( a ) ( 1 ) .                              W e      d o     n o t

f i n d      i n         t h e         r e c o r d                a n y         s h o w i n g              t h a t           t h e         d e f e n d a n t ' s                     l a c h e s            a r g u m e n t

w a s      r a i s e d                i n          t h e       t r i a l                c o u r t .              A s         a       g e n e r a l               r u l e ,            a          p a r t y       i s     n o t

e n t i t l e d            t o          r e l i e f               o n          a n       i s s u e         t h a t           i s          r a i s e d           f o r         t h e             f i r s t      t i m e     o n

a p p e a l .                  L a w r e n c e                    v .          S t a n f o r d ,              6 5 5              S . W . 2 d             9 2 7 ,             9 2 9         ( T e n n .           1 9 8 3 ) .

W e     f i n d          n o          m e r i t             i n          t h i s             i s s u e .



              A l t h o u g h                      t h e y              d o           n o t      r a i s e             i t           a s         a n      i s s u e ,                 t h e          d e f e n d a n t s

s t a t e      i n         t h e             c o n c l u s i o n                       t o      t h e i r          b r i e f               t h a t        t h e             p l a i n t i f f ' s                a p p e a l

i s     f r i v o l o u s                     a n d          a s k            f o r           a t t o r n e y ' s                  f e e s             b o t h          a t      t h e             t r i a l       l e v e l




                                                                                                                 6
a n d   a p p e l l a t e           l e v e l .         W e      d o     n o t   f i n d      t h i s       t o     b e     a      f r i v o l o u s     a p p e a l .




             T h e     j u d g m e n t          o f    t h e         t r i a l   c o u r t          g r a n t i n g         s u m m a r y      j u d g m e n t          i n

f a v o r      o f    t h e     d e f e n d a n t s            i s     r e v e r s e d     a n d       t h e      c a s e        r e m a n d e d    f o r         t r i a l

f o r       s u c h     o t h e r       a n d         f u r t h e r         a c t i o n       a s       m a y      b e          n e c e s s a r y      a n d        c o n -

s i s t e n t         w i t h     t h i s        o p i n i o n .             C o s t s       o n      a p p e a l         a r e       a s s e s s e d       t o       t h e

a p p e l l e e s .




                                                                                           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                           D o n T . M c M u r r a y , J u d g e

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                   7
                                                              I N       T H E         C O U R T O F A P P E A L S
                                                                                A T      K N O X V I L L E




R U S S E L L         K E I T H         B E R R Y ,                                      )                 C A R T E R C H A N C E R Y
                                                                                         )                 C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 4 1 0
                                                                                         )
                          P l a i n t i f f - A p p e l l a n t                          )
                                                                                         )
                                                                                         )
                                                                                         )
v s .                                                                                    )                 H O N . L E W I S              W .      M A Y , J R .
                                                                                         )                 C H A N C E L L O R            B Y      I N T E R C H A N G E
                                                                                         )
                                                                                         )
                                                                                         )
B R I A N L E E B E R R Y                       a n d     P A U L A                      )                 R E V E R S E D          A N D        R E M A N D E D
F A Y E B E R R Y ,                                                                      )
                                                                                         )
                      D e f e n d a n t s - A p p e l l a n t s                          )


                                                                                      J U D G M E N T

             T h i s       a p p e a l              c a m e         o n         t o      b e           h e a r d       u p o n          t h e       r e c o r d         f r o m         t h e

C h a n c e r y         C o u r t         o f       C a r t e r             C o u n t y ,         b r i e f s          s u b m i t t e d            o n     b e h a l f         o f     t h e

p a r t i e s .           U p o n        c o n s i d e r a t i o n                     t h e r e o f ,             t h i s    C o u r t          i s      o f   t h e      o p i n i o n

t h a t      t h e r e         w a s      r e v e r s i b l e                 e r r o r          i n       t h e      t r i a l         c o u r t .

             T h e      j u d g m e n t             o f       t h e         t r i a l          c o u r t          g r a n t i n g         s u m m a r y         j u d g m e n t           i n

f a v o r      o f     t h e      d e f e n d a n t s                 i s      r e v e r s e d            a n d      t h e    c a s e           r e m a n d e d     f o r         t r i a l

f o r       s u c h      o t h e r          a n d          f u r t h e r              a c t i o n           a s       m a y       b e       n e c e s s a r y           a n d         c o n -

s i s t e n t          w i t h         t h i s          o p i n i o n .                C o s t s           o n      a p p e a l          a r e         a s s e s s e d      t o         t h e

a p p e l l e e s .



                                                                                                           P E R      C U R I A M